Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 1 of 15 PageID #: 443




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 NISHEKA HAYES, ET AL                        CIVIL DOCKET NO. 1:18-CV-01354

 VERSUS                                      JUDGE DAVID C. JOSEPH

 TERRANCE HOWARD, ET AL                      MAGISTRATE JUDGE JOSEPH H.L.
                                             PEREZ-MONTES

                              MEMORANDUM RULING

       Pending before the Court is a MOTION FOR SUMMARY JUDGMENT (the “Motion”)

 [Doc. 36] filed by Defendants the City of Alexandria, Terrance Howard, and the

 Unknown Officers (collectively, “Defendants”). For the reasons which follow,

 Defendants’ Motion is GRANTED IN PART and DENIED IN PART.

                                 PROCEDURAL HISTORY

       On October 16, 2018, Nisheka Hayes (“Hayes”), individually and on behalf of

 her minor child, Dewanna Hayes (“Dewanna”) (collectively, “Plaintiffs”), filed the

 instant suit against Terrance Howard (“Detective Howard”), Unknown Officers, and

 the City of Alexandria, Louisiana (the “City”), alleging civil rights violations under

 the Fourth and Fourteenth Amendments to the United States Constitution, and the

 Civil Rights Act of 1871, 42 U.S.C. §§ 1983 and 1988. [Doc.1]. Plaintiffs seek damages

 for “pain, fear, anxiety, mental distress, loss of enjoyment of life, past and future lost

 wages as well as other damages to be proved at trial.” [Id.]. Plaintiffs also allege they

 are entitled to damages for Detective Howard’s tortious acts under Louisiana Civil

 Code Article 2315 and claim that the City, as Detective Howard’s employer, is




                                        Page 1 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 2 of 15 PageID #: 444




 vicariously liable under Louisiana Civil Code Article 2320 for the delictual acts of its

 employees. [Id.].

        On February 4, 2019, Defendants filed a motion to dismiss Plaintiffs’ claims

 for punitive damages. [Doc. 8]. 1 Before the Court ruled on Defendants’ motion,

 Plaintiffs filed an Amended Complaint asserting that, although Detective Howard

 and the Unknown Officers were being sued in both their personal and official

 capacities, Plaintiffs were only seeking punitive damages against Detective Howard

 and the Unknown Officers in their personal capacities. [Doc. 10]. The Court

 thereafter denied in part as moot and granted in part Defendants’ motion to dismiss

 claims for punitive damages. [Doc. 14]. 2 On June 15, 2021, Defendants filed a Motion

 for Summary Judgment seeking dismissal of Plaintiffs’ remaining claims. [Doc. 36].

 Plaintiffs opposed the Motion [Doc. 42], to which Defendants filed a reply brief. [Doc.

 43].

                                      FACTUAL HISTORY

  I.    Plaintiffs’ Factual Allegations

        On the evening of December 8, 2017, Hayes and Dewanna were inside Hayes’

 home. Hayes was in the bathroom at the rear of her home taking a bath when officers



 1        Specifically, Defendants sought dismissal of Plaintiffs’ punitive damages claims
 against: (i) the City under 42 U.S.C. § 1983; (ii) Howard and the Unknown Officers, in their
 official capacities, under 42 U.S.C. § 1983; and (iii) all Defendants under Louisiana state law.
 [Doc. 8].
 2      “[T]he motion is denied as moot to the extent Defendants seek dismissal of Plaintiffs’
 claims for punitive damages under federal law against the City of Alexandria, and against
 Howard and the Unknown Officers in their official capacities; the motion is granted to the
 extent it seeks dismissal of Plaintiff’s [sic] claim for punitive damages under state law.” [Doc.
 14].

                                           Page 2 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 3 of 15 PageID #: 445




 from the Alexandria Police Department knocked on her front door. [Id.]. Plaintiffs

 claim that Dewanna, Hayes’ juvenile daughter, opened the door and the officers

 entered the Hayes home with neither a search warrant nor verbal consent. Once the

 officers were inside the residence, Dewanna knocked on the bathroom door and

 indicated to her mother that officers from the Alexandria City Police were inside the

 home. [Id.]. Plaintiffs allege that the officers then refused to wait in the front of the

 home while she was leaving the bathroom – causing multiple officers to see Hayes in

 a state of undress for several minutes before she was clothed. [Id.].

        Once Hayes joined the officers and Dewanna in the living room, the officers

 indicated that they were investigating Dewanna for a home invasion that had

 allegedly occurred the previous evening. [Id.]. Plaintiffs claim they then asked the

 officers to leave, but that Detective Howard refused their request. [Id.]. Plaintiffs also

 maintain that Dewanna was not a resident of Hayes’ home and thus had no authority

 to consent to a search of the home. [Id.]. Plaintiffs likewise contend that Detective

 Howard and the Unknown Officers unlawfully seized Dewanna by placing her in

 handcuffs during questioning. [Id.].

  II.   Defendants’ Factual Allegations

        On December 8, 2017, officers approached the Hayes home as part of an

 investigation into a recent home invasion. [Doc. 36-1].         The officers sought to

 interview Dewanna about the home invasion and suspected her of driving a getaway

 vehicle. [Id.]. When the officers knocked on the front door of the Hayes home,

 Detective Howard claims he asked Dewanna for permission to enter the home and



                                        Page 3 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 4 of 15 PageID #: 446




 that Dewanna verbally consented. [Id.]. The officers then asked to speak with Hayes

 and were informed that she was in the bathtub. [Id.]. Dewanna led some of the officers

 down the hallway, where Dewanna told Hayes through the bathroom door that the

 officers were present. [Id.]. Defendants claims that Hayes then exited the bathroom

 partly nude and walked to her bedroom, where she failed to close the bedroom door

 as she dressed. [Id.].

       The officers handcuffed Dewanna for “a short period of time” and interviewed

 her. [Id.]. The officers then released Dewanna from the handcuffs after which

 Dewanna and Hayes continued cooperating with the officers. [Id.]. Defendants

 maintain they were never asked to leave the residence and that the entirety of the

 encounter lasted no more than an hour and a half. [Id.].

                                   LAW & ANALYSIS

  I.   Summary Judgment Standard

       A court should grant a motion for summary judgment when the movant can

 show that “there is no dispute as to any material fact and that the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett,

 477 U.S. 317, 323-24 (1986). In applying this standard, the Court should construe

 “all facts and inferences in favor of the nonmoving party.” Deshotel v. Wal-Mart

 Louisiana, L.L.C., 850 F.3d 742, 745 (5th Cir. 2017); see Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 255 (1986) (“The evidence of the non-movant is to be believed, and

 all justifiable inferences are to be drawn in his favor.”). As such, the party moving

 for summary judgment bears the burden of demonstrating that there is no genuine



                                       Page 4 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 5 of 15 PageID #: 447




 issue of material fact as to issues critical to trial that would result in the movant’s

 entitlement to judgment in its favor, including identifying the relevant portions of

 pleadings and discovery. Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995).

 The court must deny the moving party’s motion for summary judgment if the movant

 fails to meet this burden. Id.

        If the movant satisfies its burden, however, the nonmoving party must

 “designate specific facts showing that there is a genuine issue for trial.” Id. (citing

 Celotex, 477 U.S. at 323). In evaluating motions for summary judgment, the court

 must view all facts in the light most favorable to the nonmoving party. Matsushita

 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no genuine

 issue for trial – and thus a grant of summary judgment is warranted – when the

 record as a whole “could not lead a rational trier of fact to find for the non-moving

 party ...” Id.

  II.   Claims Against Unknown Officers are Time-Barred

        Plaintiffs filed the instant suit against Detective Howard, the City, and the

 Unknown Officers on October 16, 2018. [Docs. 1, 10]. Nearly three years have now

 passed since the suit was filed and Plaintiffs have not moved to substitute named

 defendants. Defendants argue that Plaintiffs’ claims against the “Unknown Officers”

 are now time-barred. [Doc. 36-1].

        It is well established that the statute of limitations period for a § 1983 claim is

 determined by the state’s personal injury limitations period, which in Louisiana is

 one year. See La. Civ. Code art. 3492, Jacobsen v. Osborne, 133 F.3d 315, 319 (5th



                                        Page 5 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 6 of 15 PageID #: 448




 Cir.1998). More than one year has elapsed since the alleged incident, which occurred

 on December 8, 2017. Plaintiffs are barred from adding defendants more than one

 year after the incident unless, pursuant to Fed. R. Civ. P. 15(c), it relates back to the

 date that Plaintiffs filed their original complaint. In Jacobsen the Fifth Circuit held

 that, pursuant to Fed. R. Civ. P. 15(c), a proposed amendment to add new parties to

 replace “John Doe” defendants did not relate back to the date of the original complaint

 and did not defeat a limitations bar as to the putative parties. Id. at 320-21. The

 claims against the unidentified officers have therefore prescribed and summary

 judgment is warranted against these defendants.

 III.   Claims Against Detective Howard in his Official Capacity

        Defendants argue that the claims against Detective Howard in his official

 capacity must be dismissed because they are redundant. Indeed, it is well-settled

 that a suit against a municipal official in his or her official capacity is simply another

 way of alleging municipal liability. Howell v. Town of Ball, No. 12-951, 2012 WL

 3962387, at *4 (W.D. La. Sept. 4, 2012) (citing Monell v. New York City Dep’t of Social

 Services, 436 U.S. 658 (1978)). “When … the government entity itself is a defendant

 in the litigation, claims against specific individuals in their official capacities are

 redundant, and for that reason, courts in this circuit have found it is appropriate to

 dismiss them.” Broussard v. Lafayette City-Parish Consolidated Government, 45 F.

 Supp. 3d 553, 571 (W.D. La. 2014) (first citing Castro Romero v. Becken, 256 F.3d 349,

 355 (5th Cir. 2001); then citing Flores v. Cameron County, Tex., 92 F.3d 258, 261 (5th

 Cir. 1996)). Accordingly, the claims against Detective Howard in his official capacity



                                        Page 6 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 7 of 15 PageID #: 449




 are redundant of the claims against the City of Alexandria and are properly

 dismissed.

 IV.    Municipal Liability Under Section 1983

        Defendants also seek dismissal of Plaintiffs’ claims against the City because

 Plaintiffs fail to allege that any City policy or custom caused their alleged damages,

 and because there is no evidence that the City maintained an unconstitutional policy

 with a causal connection to the alleged constitutional violations. [Doc. 36].

        Under § 1983, a municipality cannot be held liable under a respondeat superior

 theory, but it may be held liable when execution of a government’s official “policy or

 custom” inflicts the injury. Monell v. Dep’t of Soc. Servs. Of City of New York, 436

 U.S. 658, 691, 694 (1978). In this respect, a plaintiff must show that the municipality

 made a deliberate or conscious choice that resulted in the alleged injury. Goodman

 v. Harris County, 571 F.3d 388, 396 (5th Cir. 2009). 3

        As a practical matter, “[t]o overcome summary judgment on a municipal

 liability claim, a plaintiff must … ‘demonstrate a dispute of fact as to three elements:

 that (1) an official policy (2) promulgated by the municipal policymaker (3) was the

 moving force behind the violation of a constitutional right.’ ” Webb v. Town of Saint

 Joseph, 925 F.3d 209, 214 (5th Cir. 2019) (quoting Davidson v. City of Stafford, 848

 F.3d 384, 395 (5th Cir. 2017), as revised (Mar. 31, 2017)).


 3      See e.g., Monell, 436 U.S. at 694 (stating that municipal liability requires a policy
 maker; an official policy; and a violation of constitutional rights through a policy or custom);
 Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (stating that isolated actions
 almost never trigger liability); City of Canton v. Harris, 489 U.S. 378, 389 (1989) (stating that
 § 1983 liability attaches where a deliberate choice to follow a course of action is made from
 various alternatives by policy makers).

                                           Page 7 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 8 of 15 PageID #: 450




          Fifth Circuit jurisprudence provides three ways for a plaintiff to establish a

 municipal policy for purposes of Monell liability. Id.

          First, a plaintiff can show “written policy statements, ordinances, or
          regulations.” 4 Second, a plaintiff can show “a widespread practice that
          is so common and well-settled as to constitute a custom that fairly
          represents municipal policy.” 5 Third, even a single decision may
          constitute municipal policy in “rare circumstances” when the official or
          entity possessing “final policymaking authority” for an action “performs
          the specific act that forms the basis of the § 1983 claim.” 6

 Id. at 214-15.

          Here Plaintiffs do not allege any written municipal policy or widespread

 practice, nor do Plaintiffs point to an official with final policymaking authority whose

 actions underpin their § 1983 claims. As such, Plaintiffs do not state a cognizable §

 1983 claim against the City and summary judgment is granted as to these claims.

     V.   Claims Against Detective Howard in his Individual Capacity

          Defendants also seek summary judgment dismissing Plaintiffs’ claims against

 Detective Howard in his individual capacity based on his qualified immunity against

 suit. While Section 1983 claims may be brought against persons acting under the

 color of state law in their individual capacities, these individuals are often protected

 by the doctrine of qualified immunity. “The basic thrust of the qualified-immunity

 doctrine is to free officials from the concerns of litigation.” Ashcroft v. Iqbal, 556 U.S.

 662, 685, 129 S. Ct. 1937, 1953 (2009) (internal quotations and citations omitted).

 Qualified immunity defense is thus “an immunity from suit rather than a mere


 4        Alvarez v. City of Brownsville, 904 F.3d 382, 389-90 (5th Cir. 2018).
 5        Id. at 390.
 6        Davidson, 848 F.3d at 395 (citation omitted).

                                           Page 8 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 9 of 15 PageID #: 451




 defense to liability.” Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 815

 (2009).

       When reviewing a motion for summary judgment, the court must view all of

 the facts in the light most favorable to the non-moving parties and draw all

 reasonable inferences in their favor. But an assertion of qualified immunity alters

 the standard. Once qualified immunity is asserted, “the burden then shifts to the

 plaintiff, who must rebut the defense by establishing a genuine fact issue as to

 whether the official’s allegedly wrongful conduct violated clearly established law.”

 Trammell v. Fruge, 868 F.3d 332, 338 (5th Cir. 2017). Nonetheless, all inferences are

 still viewed in the light most favorable to the plaintiff. Brown v. Callahan, 623 F.3d

 249, 253 (5th Cir. 2010).

       In Saucier v. Katz, the Supreme Court set forth a two-part framework to

 determine if a plaintiff has overcome a qualified immunity defense. 533 U.S. 194

 (2001).   First, the Court asks “[t]aken in the light most favorable to the party

 asserting the injury, do the facts alleged show the officer’s conduct violated a

 constitutional right?” Id. at 201. Second, the Court considers whether the allegedly

 violated right is “clearly established” in that “it would be clear to a reasonable officer

 that his conduct was unlawful in the situation he confronted.” Id. at 202.

       a. Warrantless Entry – Fourth Amendment

       Plaintiffs first allege that Detective Howard violated the Fourth Amendment

 when he entered her home without consent, a warrant, or exigent circumstances.

 [Doc. 42]. First, the Court must consider whether Plaintiffs identified a factual basis



                                        Page 9 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 10 of 15 PageID #: 452




  in the record for the conclusion that Detective Howard violated her constitutional

  rights. “[P]hysical entry of the home is the chief evil against which the ... Fourth

  Amendment is directed.” United States v. United States Dist. Court, 407 U.S. 297,

  313 (1972). “Except in such special situations [consent or exigent circumstances], we

  have consistently held that the entry into a home to conduct a search or make an

  arrest is unreasonable under the Fourth Amendment unless done pursuant to a

  warrant.” Steagald v. United States, 451 U.S. 204, 211 (1981). “[A]ny physical

  invasion of the structure of the home, by even a fraction of an inch, [is] too much.”

  Kyllo v. United States, 533 U.S. 27, 37 (2001) (internal quotation marks omitted).

  Accordingly, a warrantless intrusion into a person’s home is “presumptively

  unreasonable unless the person consents, or unless probable cause and exigent

  circumstances justify” the intrusion. Gates v. Tex. Dep’t of Protective & Regulatory

  Servs., 537 F.3d 404, 420 (5th Cir.2008) (citations and internal quotation marks

  omitted); see also United States v. Mendez, 431 F.3d 420, 429 (5th Cir.2005)

  (“Consensual searches are established exceptions to the Fourth Amendment’s

  warrant requirement.”).

        In this case, it is undisputed that the officers did not have a search warrant for

  the Hayes home. Nor does Detective Howard assert that his entry was justified on

  the basis of probable cause and exigent circumstances. Defendants contend only that

  Detective Howard’s entry was lawful because it falls within the consent exception to

  the warrant requirement.




                                       Page 10 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 11 of 15 PageID #: 453




         To satisfy the consent exception, “the government must establish that consent

  to search was freely and voluntarily given and that the individual who gave consent

  had authority to do so.” United States v. Gonzales, 121 F.3d 928, 938 (5th Cir.1997)

  (citing United States v. Jenkins, 46 F.3d 447, 451 (5th Cir.1995)). Dewanna Hayes

  testified that she did not give consent for any officer to enter the Hayes home. [See

  Doc. 36-5]. Rather, Dewanna testified that after the officers “knocked on the screen

  door” she opened the interior door, and the officers opened the screen door and

  “walked in by their self.” [Doc. 36-5]. Further, Dewanna stated that she moved out

  of the officers’ way “because I didn’t know what they was doing.” [Id.]. Detective

  Howard disputes this claim, asserting that Dewanna did indeed consent to his and

  the other officers’ entry. [Doc. 36-6].

         At the summary judgment stage, however, the court must “refrain[ ] from

  making credibility determinations or weighing the evidence.” Delta & Pine Land Co.,

  530 F.3d at 398; see also Sanchez v. Fraley, 376 Fed. Appx. 449, 454-55 (5th Cir.2010)

  (holding that differing factual accounts preclude summary judgment); Michalik v.

  Hermann, 422 F.3d 252, 263 (5th Cir.2005) (denying officers’ motion for summary

  judgment based on a qualified immunity defense when “the arguments of ... the

  defendants do not focus on the existence of evidence, but instead on the weight that

  should be given to it.”). Dewanna’s deposition testimony that she did not consent to

  Detective Howard’s entry is sufficient to create a genuine issue of material fact as to

  whether Detective Howard’s entry failed to satisfy the consent exception to the

  warrant requirement. See, e.g., Carpenter v. Bowling, 276 Fed. Appx. 423, 425 (6th



                                            Page 11 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 12 of 15 PageID #: 454




  Cir.2008) (upholding district court’s denial of summary judgment because of issue of

  fact as to whether the officers had consent to enter plaintiff’s home “even though it

  remain[ed] unclear what cognizable harm plaintiff suffered as a result”). Plaintiffs

  have therefore raised an issue of material fact on the first prong of the qualified

  immunity analysis, the lawfulness of the warrantless entry into the Hayes home.

        The Court must next decide whether a reasonable officer could have believed

  the warrantless entry of the Hayes home to be lawful in light of clearly established

  law and the information the officers possessed. See Anderson v. Creighton, 483 U.S.

  635, 641 (1987) (finding the relevant inquiry in determining qualified immunity to be

  “whether a reasonable officer could have believed Anderson’s warrantless search to

  be lawful, in light of clearly established law and the information the searching officers

  possessed.”).

        Fourth Amendment law is sufficiently clear that any reasonable officer facing

  the same circumstances as Detective Howard would have understood that by entering

  a home without a warrant, consent, or other exception to the general warrant

  requirement, they would be violating the constitutional rights of the residents. See,

  e.g., Groh, 540 U.S. at 564 (“No reasonable officer could claim to be unaware of the

  basic rule, well established by our cases, that, absent consent or exigency, a

  warrantless search of the home is presumptively unconstitutional.”); Kirk v.

  Louisiana, 536 U.S. 635, 638 (2002) (“[P]olice officers need either a warrant or

  probable cause plus exigent circumstances in order to make a lawful entry into a

  home.”); Wernecke v. Garcia, 591 F.3d 386, 393 (5th Cir. 2009) (“Warrantless searches



                                        Page 12 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 13 of 15 PageID #: 455




  of a person’s home are presumptively unreasonable unless the person consents, or

  unless probable cause and exigent circumstances justify the search.”) (quoting Gates

  v. Texas Dep’t of Protective & Regulatory Servs., 537 F.3d 404, 420 (5th Cir. 2008)).

  Accordingly, because: (i) there is a genuine issue of material fact as to whether

  Detective Howard obtained consent and (ii) it is clearly established law that an officer

  may not enter a home without a search warrant, consent, or other exception to the

  warrant requirement, the Court denies Detective Howard summary judgment on the

  basis of discretionary immunity.

         b. False Arrest/Unlawful Seizure – Fourth Amendment

         Plaintiffs also contend that they were unlawfully seized in violation of the

  Fourth Amendment. Given the Court’s finding that there is a genuine issue of

  material fact as to whether Detective Howard was lawfully present in the Hayes’

  residence, summary judgment is likewise precluded as to Detective Howard’s

  subsequent actions while inside the home. 7

  VI.    State Law Claims

         In addition to their claims under 42 U.S.C. § 1983, Plaintiffs allege they are

  entitled to damages for Detective Howard’s tortious acts under Louisiana Civil Code

  Article 2315 and claim that the City, as his employer, is vicariously liable under




  7      To the extent Plaintiffs allege an independent cause of action under the Fourteenth
  Amendment violation based on unlawful entry and false arrest, Defendants’ motion for
  summary judgment is GRANTED. The Fourth Amendment “provides an explicit textual
  source of constitutional protection” for the “right of the people to be secure in their persons,
  houses, papers, and effects, against unreasonable searches and seizures” these claims are not
  properly brought under the Fourteenth Amendment. Albright v. Oliver, 510 US at 273-74
  (1994) (citing Graham v Connor, 490 US 386, 395 (1989)).

                                           Page 13 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 14 of 15 PageID #: 456




  Louisiana Civil Code Article 2320 for the delictual acts of its employees. [Doc. 10 ¶

  17]. In their supplemental opposition memorandum, Plaintiffs allege for the first

  time that they are also seeking damages for intentional infliction of emotional

  distress, false arrest, assault, and battery. [Doc. 42]. As noted by Defendants,

  Plaintiffs plead only the state law claim of negligence in their initial and Amended

  Complaints. Accordingly, to the extent Plaintiffs seek to add claims through their

  supplemental opposition, the Court denies them leave to amend their Complaint.

        As to Plaintiffs’ negligence claim against Detective Howard, district courts

  have “supplemental jurisdiction” over claims so related to a federal question “that

  they form part of the same case or controversy,” 28 U.S.C. § 1367(a). Rodriguez v.

  Pacificare of Texas, Inc., 980 F.2d 1014, 1018-19 (5th Cir.), cert. den., 508 U.S. 956

  (1993); Whalen v. Carter, 954 F.2d 1087, 1097 (5th Cir. 1992). State-law tort claims

  against law enforcement officers are analyzed under general negligence laws, which

  employ a duty-risk analysis.” See Williams v. Champagne, 13 F. Supp. 3d 624, 634-

  35 (E.D. La. 2014) (citing Manis v. Zemlik, 11-799 (La. App. 5th Cir. 5/8/12), 96 So.3d

  509, 513, writ den., 2012-1283 (La. 10/8/12), 98 So.3d 852; Stroik v. Ponseti, 699 So.2d

  1072, 1077 (La. 1997)).

        The Court has found there is a genuine issue as to the lawfulness of entry into

  the Hayes home. Given that Officer Howard may have breached the standard of care

  in entering the home and seizing Plaintiffs, the Court denies summary judgment on

  Plaintiffs state law negligence claims.




                                       Page 14 of 15
Case 1:18-cv-01354-DCJ-JPM Document 45 Filed 08/23/21 Page 15 of 15 PageID #: 457




                                          CONCLUSION

        For the foregoing reasons, the Court GRANTS IN PART and DENIES IN

  PART Defendants’ Motion.

        IT IS HEREBY ORDERED that the Court dismisses WITH PREJUDICE the

  following:

               •   Claims against the unidentified officers,

               •   Claims pursuant to 42 U.S.C. § 1983 against Detective Howard in his
                   official capacity,

               •   Claims pursuant to 42 U.S.C. § 1983 against the City of Alexandria, and

               •   Claims pursuant to the Fourteenth Amendment.

        IT IS FURTHER ORDERED that in all other respects, Defendants’ Motion is

  DENIED.

        THUS, DONE AND SIGNED in Chambers on this 23rd day of August 2021.




                                                DAVID C. JOSEPH
                                                UNITED STATES DISTRICT JUDGE




                                          Page 15 of 15
